Case 3:20-cv-03035-TLB Document 13           Filed 03/23/21 Page 1 of 1 PageID #: 652




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                               HARRISON DIVISION


LARRY M. BERKLEY                                                            PETITIONER

V.                             CASE NO. 3:20-CV-3035

WARDEN MYERS                                                              RESPONDENT


                                        ORDER


       Comes on for consideration the Report and Recommendation (Doc. 12) filed in this

case on March 4, 2021, by the Honorable Mark E. Ford, United States Magistrate Judge

for the Western District of Arkansas. Fourteen (14) days have passed without objections

being filed by the parties.

       The Court has reviewed this case and, being well and sufficiently advised, finds as

follows: the Report and Recommendation is proper and should be and hereby is

ADOPTED IN ITS ENTIRETY. Accordingly, for the reasons stated in the Magistrate

Judge’s Report and Recommendation, the Petition for Writ of Habeas Corpus (Doc. 1) is

DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED on this 23rd day of March, 2021.


                                         /s/ Timothy L. Brooks
                                         TIMOTHY L. BROOKS
                                         UNITED STATES DISTRICT JUDGE
